PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16371146
Filing Date: 04/01/2019
Appellant(s): Ravi Kumar Reddy Kottapalli



__________________
Prakash Nama
For Appellant
	

EXAMINER’S ANSWER








This is in response to the appeal brief filed 04/06/2022. 
	
1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

















(2) Response to Argument

Appellants argued that: 
Regarding the Appellants’ first argument found from Appeal Brief, the last paragraph on page 7-3rd paragraph on page 11, Appellant argued that the 35 U.S.C. § 103 of claim 1 should be withdrawn because the cited references, Gao, Feng, and Ben Dayan, fail to teach or suggest one or more features of the invention as recited in independent claim 1, such as, “… dynamically provisioning one or more physical hosts to the cluster using the mapped physical hosts in the host pool; and … dynamically deprovisioning the one or more physical hosts in the cluster using the mapped physical hosts”. 
The Appellants specifically argued that, Gao in paragraphs 33, 42 and 47-50 does not specifically teach the claim limitation of the claim 1 such as “dynamically provisioning physical hosts to a cluster using the mapped physical hosts in the host pool and dynamically deprovisioning the physical hosts in the cluster using the mapped physical hosts” because Gao describes automating service provisioning for managing orders, subscriptions and service instances in order to provision and deprovision an application or service to fulfill orders based on user-defined start and end time. In summary, the Appellants argued that Gao describes about provisioning and deprovisioning of services/application based on the user defined start time and the service end time, however does not mention of dynamically provisioning physical hosts using the mapped physical hosts in the host pool and dynamically deprovisioning the physical hosts using the mapped physical hosts. 
Appellants’ first argument has been fully considered, but the first argument is not persuasive. 
In response, Examiner would like to point out that Gao was cited to specifically teach the claim limitations such as “dynamically provisioning physical hosts to a cluster using the mapped physical hosts in the host pool and dynamically deprovisioning the physical hosts in the cluster using the mapped physical hosts” while Feng was specifically cited to teach of “mapping physical hosts in a host pool to respective clusters in a hyperconverged infrastructure by a user” of the claim 1.
The examiner believes that Gao teaches dynamically provisioning and deprovisioning one or more physical hosts (=automatically provisioning and deprovisioning according the resource availability in par 42 of Gao), by provisioning service (i.e. online order fulfillment) or applications to execute the service on the physical nodes or host computers in a data center, to the cluster, such as a group of nodes or a network topology, using the [mapped] physical hosts from the pool, such as a list of available nodes in network topology. 
The examiner would like to point out the following paragraphs from Gao to support the examiner’s specific response.

[Par 5] In a data center, an application deployment template may be used to represent multi-tiered applications or service and deploy applications.

[Par 6] The deployment plan may be established by a user provided logical application structure for an application to be deployed and a chosen application deployment template comprising logical deployment template and network topology template. The logical deployment template defines nodes for supporting deployment and the network topology template defines configuration elements for resolving dependencies between nodes.

[Par 7] Currently, users have to manually verify that resources are available before provisioning of service is initiated. Thus, administrators have to manually track resource availabilities. For example, an administrator has to make sure that storage space, networking, and servers [resources] are available for deployment of an application.

[Par 10] Responsive to a data center operator definition of a service, the service is added to a service catalog with a service start time and a service end time. A list of availabilities is then presented to a consumer by the catalog item management system for ordering of the service from the service catalog.

[Par 18] FIG. 1 depicts a pictorial representation of a network of data processing systems in which an embodiment of the invention may be implemented. Network data processing system 100 is a network of computers [a host pool with physical hosts] in which an embodiment of the invention may be implemented.

[Par 19] At the heart of the Internet is a backbone of high-speed data communication lines between major nodes or host computers, consisting of thousands of commercial, government, educational and other computer systems that route data and messages. 

[Par 31] Server 404 may also be implemented as an application server, which hosts Web services, or other types of servers [physical hosts]. 

[Par 36] As shown in FIG. 5, a data center administrator builds an application deployment plan template which describes what application to provision and deprovision. The template also describes what configuration settings are required for the applications to be deployed. These configuration settings include networks, servers, switches, and routers, etc.

[Par 42] … Thus, with the order and fulfillment system provided by embodiments of the invention, services may be automatically provisioned and deprovisioned, such that resource availability is automatically tracked and resource usage is monitored.

[Par 45] In addition, the order fulfillment system interacts with the provisioning process to deploy and undeploy the application.


Therefore, the examiner believes that Gao teaches of dynamically provisioning and deprovisioning (par 42) applications/services (par 36 and 45) on nodes [servers] or host computers [physical hosts] in network topology [a host pool] (par 18-19 and 31) using the application deployment plan template as configuration settings (par 5-7) to deploy or un-deploy those services or applications on the physical host computers connected each other ((par 18-19 and 31)). 
The examiner interprets dynamically provisioning and deprovisioning one or more physical hosts to the cluster in the claim 1 as provisioning and deprovisioning services/applications on one or more physical hosts as mapped out or configured [based on configuration settings in par 36] in a host pool or a network topology in Fig. 1 from Gao with broadest reasonable interpretation. The specific meaning of mapping physical hosts with respect to hyperconverged infrastructure was taught by the cited reference, Feng as follows.










Regarding the Appellants’ second argument found from Appeal Brief, the last paragraph on page 11-3rd paragraph on page 12, Appellant argued that the cited references, Feng and Ben Dayan, fail to cure the deficiencies of Gao. 
Specifically, the Appellants argued that Feng does not teach the specific claim limitation of the claim 1, such as, “…using the mapped physical hosts in the host pool; and … using the mapped physical hosts” since Feng describes a method for facilitating data-locality-aware task scheduling on hyper-converged computing infrastructures.  
Appellants’ second argument has been fully considered, but the second argument is not persuasive. 
In response, Examiner would like to point out that Feng was cited in Final Rejection, page 4 (2nd paragraph), dated 10/06/2021 to specifically teach a claim limitation such as mapping physical hosts in a host pool to respective clusters in a hyperconverged infrastructure by a user.   
The examiner would like to point out the following pertinent paragraphs from Feng to support.

[Par 4] … identify one or more physical nodes of the hyper-converged infrastructure that store the present data block; program instructions to scan a container-instance mapping table using one or more respective physical node identifiers that are associated with the one or more physical nodes that store the present data block.

[Par 5] … identify one or more physical nodes of the hyper-converged infrastructure that store the present data block; program instructions to scan a container-instance mapping table using one or more respective physical node identifiers that are associated with the one or more physical nodes that store the present data block.

[Par 46]  In various embodiments, hyper-converged infrastructure 110 represents a computing environment that includes physical and virtual resources for managing and deploying workloads on physical nodes 150. Hyper-converged infrastructure 110 is representative of cloud computing node(s) 10 in some embodiments of the present invention…. In yet other embodiments, one or more nodes of physical nodes 150 represents a computing system utilizing clustered computers and components to act as a single pool of seamless resources.

[Par 49] Each node of physical nodes 150 can store an instance of container logic 122 and execute container logic 122 to provide one or more respective user-spaces (i.e., containers) to applications executing on hyper-converged infrastructure 110.  For example, a management node executing container management logic 124 can deploy a plurality of nodes on hyper-converged infrastructure 110, organize the deployed nodes into clusters of containers (i.e., virtualized resource clusters), and generate data and/or metadata to facilitate data-locality-aware task scheduling, as described herein.

[Par 63] More specifically, FIG. 6B depicts container-instance mapping table 310, which associates the containers depicted in FIG. 4 with the physical nodes on which they are deployed. Container-instance mapping table 310 includes column 312, which indicates node identifiers (ID(s)) IDs, column 314, which indicates containers IDs, column 316, which indicates Container IP addresses based on the 192.168.1.X network depicted in FIG. 5, column 318, which indicates host names, and column 320, which indicates the directories (i.e., directory IDs associated with the respective virtualized resource clusters) that are associated with the various containers.


The examiner would like to summarize the cited teachings of Feng such as identifying one or more physical nodes of the hyper-converged infrastructure (par 4-5), where the physical nodes/hosts are mapped to clusters of containers on hyper-converged infrastructure (par 4-5) and organizing the deployed physical nodes [physical hosts] into clusters of containers (par 46 and 49) using the mapping table from physical hosts to clusters of containers on hyper-converged infrastructure (par 4,5 and 63).
Thus, the examiner believes that Feng teaches of mapping physical hosts in a host pool to respective clusters in a hyperconverged infrastructure by a user in the claim 1 as well as “…using the mapped physical hosts in the host pool; and… using the mapped physical hosts” as using the mapped physical hosts refer to mapping physical hosts in a host pool … in a hyperconverged infrastructure in the claim 1.









Regarding the Appellants’ third argument found from Appeal Brief, the last paragraph on page 12-the last paragraph on page 14, Gao in combination with Ber Dayan, and Feng fail to support a prima facie case of obviousness, because the cited references, either alone or in combination, fail to teach or suggest
Specifically, the Appellants argued that the cited reference either alone or in combination fail to teach or suggest the claim limitation of the claim 1, such as, “… dynamically provisioning one or more physical hosts to the cluster using the mapped physical hosts in the host pool; and … dynamically deprovisioning the one or more physical hosts in the cluster using the mapped physical hosts” and “physical hosts in a host pool are mapped to respective clusters in a hyperconverged infrastructure”. 
Appellants’ third argument has been fully considered, but the third argument is not persuasive. 
In response, Examiner would like to point out that Gao, as shown in the response to the first argument above, was cited to specifically teach “… dynamically provisioning one or more physical hosts to the cluster using the mapped physical hosts in the host pool; and … dynamically deprovisioning the one or more physical hosts in the cluster using the mapped physical hosts” While Feng, as shown in the response to the second argument above, was cited to teach “physical hosts in a host pool are mapped to respective clusters in a hyperconverged infrastructure” and “… using the mapped physical hosts in the host pool” and “… using the mapped physical hosts”.

The motivation to combine the teaching of Feng into that of Gao was explicitly suggested from Feng.
[Par 2] A hyper-converged infrastructure can further reduce costs and increase system flexibility by virtualizing computing resources on commodity hardware and software.

Thus, the examiner believes that the prior art, Gao in combination with Feng, teaches of dynamically provisioning physical hosts to a cluster using the mapped physical hosts in the host pool and dynamically deprovisioning the physical hosts in the cluster using the mapped physical hosts and “physical hosts in a host pool are mapped to respective clusters in a hyperconverged infrastructure” in claim 1 as well as in other similar independent claims 10 and 19 with the motivation to reduce costs and increase system flexibility on commodity hardware and software such as physical hosts in a host pool. 
Therefore, the examiner would like to maintain the 35 U.S.C. § 103 rejection for claims 1, 10 and 19 as well as their dependent claims 3-9, 12-18, 21 and 22.

















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JAE U JEON/               Primary Examiner, Art Unit 2193                                                                                                                                                                                         

Conferees:
	/Chat C Do/               Supervisory Patent Examiner, Art Unit 2193            

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                              




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.